—In an action to recover damages for wrongful death, the defendants appeal from so much of an order of the Supreme Court, Kings County (Vinik, J.), dated April 12, 1996, as granted the plaintiffs’ motion for partial summary judgment on the issue of liability.
Ordered that the appeal from the order is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]; see, Altmajer v Morley, 274 AD2d 364 [decided herewith]). Santucci, J. P., Joy, Florio and Luciano, JJ., concur.